Citation Nr: 1527690	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before the Board, and was notified of the hearing date by letter dated July 2014.  The Veteran failed to appear for the hearing, and has not provided good cause for his failure to appear or requested that a new hearing be scheduled.  As such, the Board finds that the Veteran has waived his right to a hearing.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran did not have duty near a Thai air base perimeter.

2.  The evidence does not show that it is at least as likely as not that the Veteran was actually exposed to herbicides in service.  

3.  The evidence does not show that the Veteran's diabetes and/or hypertension manifested to a compensable degree within a year of his retirement from service or until many years after service.


CONCLUSIONS OF LAW

1.  The elements for entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

3.  The elements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).  The duty to notify was satisfied by way of letters sent to the Veteran in March and December 2012 that informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claims.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, and post service medical records have been obtained.  The Veteran has also submitted lay evidence.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained, including information concerning the dates and locations of the Veteran's unit of assignment, participation in combat operations and official travel outside of the U.S.  Additionally, the VA sought information concerning his potential exposure to herbicides.  See December 2012 Response to Personnel Information Exchange System (PIES) Request.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  As explained below, there is no evidence that the Veteran had diabetes or hypertension during service or for many years after his service retirement.  Nor does the competent evidence demonstrate that the Veteran was actually exposed to Agent Orange during service or entitled to a presumption of exposure.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service connection

In this case, the Veteran seeks disability compensation in connection with his diabetes and hypertension, which he claims were the result of exposure to Agent Orange while he was serving at the U-Tapao Air Base in Thailand.  See November 2012 Notice of Disagreement; see also January 2013 Written Statement; October 2013 VA Form 9.  The Veteran reported that as a bombardier, he was on the flight line many times for the performance of his duties, which included removing bomb safety pins and conducting aircraft pre-flight inspections.  See October 2013 VA Form 9.  He contends that the flight line was near the base perimeter, and that "they were spraying what could have been [A]gent [O]range."  See January 2013 Written Statement.  He further stated that he walked between the various buildings on base every day while he was stationed there.  See October 2013 VA Form 9.  He contends that these contacts are sufficient to warrant a presumption that he was exposed to Agent Orange or other herbicides during service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset of its discussion, the Board notes that the Veteran has current diagnoses of diabetes and hypertension, and thus, the threshold element of service connection is met.

Here, the Veteran is not claiming that his diabetes or hypertension first manifested during service or within one year after his separation, but instead asserts that he was exposed to the herbicide Agent Orange during service, and that this exposure resulted in his current diagnoses of diabetes and hypertension.  See January 2013 Written Statement; see also October 2013 VA Form 9.  

While diabetes is included among the enumerated diseases that have been presumptively linked to herbicide exposure, hypertension is not.  See 38 C.F.R. § 3.309(e).  Nevertheless, this does not preclude the Veteran from establishing that either disorder had its onset due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To do so, however, he must first establish that he was exposed to herbicides in service.  In this regard, the Veteran can satisfy his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. §§ 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claims under each of these theories.

The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era or was otherwise present in the Republic of Vietnam as part of his travel to his unit assignment in Thailand.  See January 2013 Written Statement.  Therefore, he is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

Nevertheless, the Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose service activities involved duty on or near the perimeters of Thailand military bases because there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  See May 2010 C&P Service Bulletin.  Thus, in the case of Veterans serving in Thailand during the Vietnam era, VA currently concedes in-service herbicide exposure for Air Force service personnel serving at specifically enumerated air bases, but only if the Veteran's served in a military occupational specialty (MOS) with significant time spent performing duties on or near the air base perimeter.  See id.  Specifically, VA will concede herbicide exposure if an Air Force Veteran served on one of the enumerated air bases as an Air Force (1) security policeman, (2) security patrol dog handler, (3) member of a security police squadron or (4) otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence[.]"  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q). 

In this case, the evidence of record shows that the Veteran served at the U-Tapao Air Base, which is among the enumerated bases where exposure to Agent Orange could have occurred.  However, the most probative evidence of record does not demonstrate by an equipoise standard that the Veteran served near the air base perimeter as contemplated by the VA manual.  During his military career, the Veteran's MOS included Bomber Navigator, Aircraft Maintenance, Planning & Programming Officer, Wing Commander, Logistics Group Commander, Operations Group Commander and Logistics Plans & Programs.  See DD-214.  He reported being a bombardier while stationed at U-Tapao Air Base.  See January 2013 Written Statement.  He reported that he was on the flight line many times for the performance of his duties, including removing bomb safety pins and conducting aircraft pre-flight inspections.  He stated that the flight line was near the perimeter where he believed that herbicides might have been sprayed.  He further reported that he walked between the various buildings on base every day while he was there.  See January 2013 Written Statement; see also October 2013 VA Form 9.  The Board notes that he is competent to give such testimony as it is within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Board finds that the Veteran's service on the flight line and traveling between buildings on base does not rise to the level of "serving near the air base perimeter" as contemplated by the VA manual.  

The VA has conceded likely exposure to herbicides only to those whose daily duties required them to consistently spend long periods of time on or near the air base perimeter where herbicides were likely used.  The VA listed three MOS with consistent and sustained contact with the air base perimeter:  security policeman, security patrol dog handler and members of a security police squadron, noting that security police units were known to have walked the perimeters.  See Memorandum for the Record, Subject: Herbicide use in Thailand during the Vietnam Era (M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q)).  Persons with these MOS spent multiple hours a day policing the air base perimeter, looking for signs of infiltration or potential places of infiltration along the perimeter fence.  In doing so they had significant personal contact with the areas in which herbicides were known to have been used.  

Significantly, the VA has not conceded exposure to Agent Orange to all those were stationed at one of the enumerated air bases, who had duty on the flight line or who otherwise had minimal contact with the air base perimeter.  Those service members whose duty stations were not located on the perimeter are not entitled to special consideration.  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.  To concede exposure to those with duties on the flight line only, or all veterans stationed at the air bases regardless of the location of their duties, would eviscerate the rule and make the limitation it describes meaningless.  

Unlike security policeman, security patrol dog handlers, and members of a security police squadron, the Veteran's duties placed him on the flight line, not on or near the perimeter of the air base for a significant length of time.  None of the Veteran's military specialties are listed in VA provisions as those which had regular duties along the perimeter of the base.  See September 2013 Formal Finding Memorandum; see also May 2010 C&P Service Bulletin.  

The evidence in the record does not establish that it is at least as likely as not that the Veteran was exposed to herbicides during his service in Thailand.  The only evidence in the record that supports a finding of actual exposure is the Veteran's claim that "they were spraying what could have been [A]gent [O]range" near the area where he performed duties.  See January 2013 Written Statement.  A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. at 469.  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Id. at 469 (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Id. at 470.  Here, there is no evidence that the Veteran has personal knowledge that Agent Orange was sprayed in the vicinity of where he performed his duties.  His statements are conclusory and not supported by observable facts.  Thus, based on all of the evidence of record, the Board finds that the Veteran's statement is not competent evidence, and thus cannot support a finding of actual exposure.  

Consequently, based on the totality of the evidence in the record, the Veteran has failed to establish, by an equipoise standard, that he was exposed to herbicides in service, either on a presumptive or an actual basis.  He also has not alleged or demonstrated that he suffered from any other disease or injury in service that caused or aggravated his diabetes or hypertension.  

Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for diabetes or hypertension on a direct basis.

Even without evidence of an in-service disease or injury, the Veteran may still establish service connection for certain diseases, including hypertension and diabetes, on a presumptive basis if the evidence shows that those conditions manifested to a compensable degree within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of a chronic disease since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  The Veteran has not alleged that either his diabetes or hypertension had its onset during service or within a year after separation, or that he has exhibited continuity of symptomatology since that time.  The evidence in the record demonstrates that the Veteran was not treated for symptoms that were related to diabetes or hypertension until February 2005 or later.  See 2005-2011 Private Medical Records.  Although the Veteran's service treatment records show some instances of an elevated blood pressure during service, he was not diagnosed with or treated for hypertension or chronic high blood pressure at that time or at any time during service.  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's diabetes or hypertension manifested within one year of his separation from service.  There are no statements from the Veteran that he began exhibiting symptoms of these conditions within one year of separation from service, nor are there any medical records in evidence demonstrating that he exhibited symptoms of either disease and/or that those symptoms have persisted.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his diabetes or hypertension.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


